See DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 5-6, filed 6/30/21, with respect to claims 1-12 have been fully considered and are persuasive.  
Kinoshita, US-2012/0299859, is the closest reference but it is not available as prior art under pre-AIA . See Fig. 10 and the associated disclosure that describes a click, slide, release sensation.
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a tactile sensation providing apparatus and specifically including “the control unit controls that the tactile sensation providing unit provides the flick sensation between the click sensation and the release sensation, and the flick sensation is different than the click sensation and the release sensation.”
In regards to claim 7, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a method for providing a tactile sensation to a tactile sensation apparatus and specifically including “in response to the load detection unit detecting that the pressure load is shifted from the button object into an adjacent button object, the control unit controls the tactile sensation providing unit to provide the flick sensation between the click sensation and the release sensation, and the flick sensation is different than the click sensation and the release sensation.”
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        7/6/21



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622